Case 17-24288-JAD   Doc   Filed 12/18/19 Entered 12/18/19 12:07:36   Desc Main
                          Document      Page 1 of 8
Case 17-24288-JAD   Doc   Filed 12/18/19 Entered 12/18/19 12:07:36   Desc Main
                          Document      Page 2 of 8
Case 17-24288-JAD   Doc   Filed 12/18/19 Entered 12/18/19 12:07:36   Desc Main
                          Document      Page 3 of 8
Case 17-24288-JAD   Doc   Filed 12/18/19 Entered 12/18/19 12:07:36   Desc Main
                          Document      Page 4 of 8
Case 17-24288-JAD   Doc   Filed 12/18/19 Entered 12/18/19 12:07:36   Desc Main
                          Document      Page 5 of 8
Case 17-24288-JAD   Doc   Filed 12/18/19 Entered 12/18/19 12:07:36   Desc Main
                          Document      Page 6 of 8
Case 17-24288-JAD          Doc      Filed 12/18/19 Entered 12/18/19 12:07:36    Desc Main
                                    Document      Page 7 of 8
      ALDRIDGE PITE, LLP
      4375 Jutland Drive, Suite 200
      P.O. Box 17933
      San Diego, CA 92177-0933
      Telephone: (858) 750-7600
      Facsimile: (619) 590-1385




                                 UNITED STATES BANKRUPTCY COURT

                     WESTERN DISTRICT OF PENNSYLVANIA - PITTSBURGH
      In re                                           Case No. 17-24288-JAD
      SHERI LOU CUMBERLEDGE,                          Chapter 13

                       Debtor(s).                     PROOF OF SERVICE


              I, Bertha Y. Mora, declare that:

              I am employed by Aldridge Pite, LLP. My business address is: 4375 Jutland Drive, Suite

     200, P.O. Box 17933, San Diego, CA 92177-0933. I am over the age of eighteen years and not a
     party to this case.

              On December 18, 2019, I caused the NOTICE OF MORTGAGE PAYMENT CHANGE

     to be served in said case by electronic means through the court’s CM/ECF system or through

     United States Mail from San Diego, California, addressed as follows: SEE ATTACHED

     SERVICE LIST.

              I declare under penalty of perjury that the foregoing is true.



                                                     /s/Bertha Y. Mora
                                                     BERTHA Y. MORA




                                                      -1-
     PROOF OF SERVICE
Case 17-24288-JAD      Doc     Filed 12/18/19 Entered 12/18/19 12:07:36   Desc Main
                               Document      Page 8 of 8
                                           SERVICE LIST

     DEBTOR(S)
     (VIA US MAIL)
     Sheri Lou Cumberledge
     17 Orchard Street
     P.O. Box 177
     Muse, PA 15350

     DEBTOR(S) ATTORNEY
     (VIA ELECTRONIC NOTICE)
     Scott R. Lowden
     Nicotero & Lowden PC
     3948 Monroeville Blvd., Suite 2
     Monroeville, PA 15146
     niclowlgl@comcast.net

     David A. Rice
     Rice & Associates Law Firm
     15 West Beau Street
     Washington, PA 15301
     Email: ricelaw1@verizon.net


     CHAPTER 13 TRUSTEE
     (VIA ELECTRONIC NOTICE)
     Ronda J. Winnecour
     Suite 3250, USX Tower
     600 Grant Street
     Pittsburgh, PA 15219
     cmecf@chapter13trusteewdpa.com

     U.S. TRUSTEE
     (VIA ELECTRONIC NOTICE)
     Office of the United States Trustee
     Liberty Center.
     1001 Liberty Avenue, Suite 970
     Pittsburgh, PA 15222
     ustpregion03.pi.ecf@usdoj.gov




                                               -2-
     PROOF OF SERVICE
